Citation Nr: 0329612	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M. C. P., M.D.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.  Thereafter, he apparently performed various 
periods of military training in the Army Reserves, including 
inactive duty training in March 1979.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  A May 21, 2002, Board decision denied the 
veteran's claim for service connection for a low back 
disability.  The veteran filed an appeal to this decision 
with the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In an Order dated July 17, 2003, the 
Court vacated the May 21, 2002, Board decision and granted a 
Motion for Remand (hereinafter Motion).   

 
REMAND

The Motion found that while the May 21, 2002, Board decision 
addressed the Veterans Claims Assistance Act of 2000 (VCAA), 
it did not "actually notif[y] [the veteran] of what specific 
information was needed to substantiate his claim."  Further, 
fault was found with the fact that the veteran was not 
"informed as to which portion of the evidence, if any, he 
was to submit, and which the VA would obtain in order to 
substantiate his claim."  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, this case must be remanded in 
order to fulfill notice requirements and comply with the 
instructions of the court.  In this regard, while the veteran 
has indicated in September 2003 that he has no additional 
evidence to submit, the Board's September 23, 2003 "90 day 
letter" soliciting this response from the veteran does not 
comply with the notice requirements delineated in Quartuccio, 
16 Vet. App. 183.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The court found that the 30-day period provided in 
38 C.F.R. §  3.159 (b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure the procedural defect noted in the Motion, 
the RO must take this opportunity to inform the appellant 
that a full year is allowed to respond to a VCAA notice.  

In light of the Order of the Court and in order to ensure 
that all due process requirements are met, this case must be 
REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In particular, the 
regional office should inform the veteran 
of the type of evidence required from him 
and what evidence VA will obtain (with 
assistance from him) in order to 
substantiate his claim.  The veteran 
should also be informed that VA will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  Thereafter, if claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any evidence 
obtained as a result of the development 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




